                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MISSOURI
                            WESTERN DIVISION

 UNITED STATES OF AMERICA,                       )
                                                 )
                               Plaintiff,        )
                                                 )
                         v.                      )    Case No. 17-00126-02-CR-W-BP
                                                 )
 DADRIAN TATE,                                   )
                                                 )
                               Defendants.       )

                     MEMORANDUM OF MATTERS DISCUSSED AND
                      ACTION TAKEN AT PRETRIAL CONFERENCE

PENDING CHARGE: On April 18, 2017, the Grand Jury returned a five-count Indictment.
Count One charges Defendants Rodte Taylor and Dadrian Tate with Hobbs Act Conspiracy in
violation of 18 U.S.C. § 1951(a). Count Two charges Defendants Taylor and Tate with aiding and
abetting Hobbs Act Robbery in violation of 18 U.S.C. §§ 1951(a) and 2. Counts Three and Five
charge Defendant Tate with possession/use of a firearm in furtherance of/during and in relation to
a crime of violence in violation of 18 U.S.C. § 924(c)(1)(A). Count Four charges Defendant Tate
with attempted Hobbs Act Robbery in violation of 18 U.S.C. §§ 1951(a).

Defendant Taylor pled guilty on 5/01/2019.

The following matters were discussed and action taken during the pretrial conference:

TRIAL COUNSEL:
     Government: Don Michael Green and Brad Kavanaugh
           Case Agent: Detective Owen Farris, Kansas City Missouri Police Department
     Defense: F. A. White, Jr. and Blade Moore


OUTSTANDING MOTIONS: Defense counsel adopts the motions in limine below and intends
to file an additional motion in limine.

 02/11/2019          view85    MOTION in limine by Dadrian Tate. Suggestions in
                               opposition/response due by 2/25/2019 unless otherwise directed
                               by the court. (Wimer, Brady) (Entered: 02/11/2019)
 02/11/2019          view86    MOTION in limine by Dadrian Tate. Suggestions in
                               opposition/response due by 2/25/2019 unless otherwise directed
                               by the court. (Wimer, Brady) (Entered: 02/11/2019)
 02/11/2019         view87    MOTION in limine by Dadrian Tate. Suggestions in
                              opposition/response due by 2/25/2019 unless otherwise directed
                              by the court. (Wimer, Brady) (Entered: 02/11/2019)
 05/01/2019        view110    MOTION in limine to Exclude Certain Statements Made by Co-
                              Defendant Rodte Taylor by Dadrian Tate. Suggestions in
                              opposition/response due by 5/15/2019 unless otherwise directed
                              by the court. (Herrington, Daniel) (Entered: 05/01/2019)


TRIAL WITNESSES:
     Government: 20-25with stipulations; 30-35 without stipulations
     Defendants: 3

TRIAL EXHIBITS
     Government: approximately 50-60 exhibits
     Defendant: approximately 10 exhibits

DEFENSES: General denial

POSSIBLE DISPOSITION:

      (X) Definitely for trial; ( ) Possibly for trial; ( ) Likely a plea will be worked out

TRIAL TIME: 3 days total


STIPULATIONS: Possible stipulation as to business records.

UNUSUAL QUESTIONS OF LAW: None

FILING DEADLINES:

      Witness and Exhibit List
             Government: Updated list due on or before August 13, 2019.
                   Third Proposed Exhibit List filed May 1, 2019
                   Second Proposed Witness List filed May 1, 2019
             Defense: Updated list due on or before August 13, 2019.
                   Proposed Exhibit List filed April 26, 2019 (please note this witness list was
                   filed by Defendant’s previous attorney)
                   Proposed Witness list filed April 26, 2019 (please note this witness list was
                   filed by Defendant’s previous attorney)

       Counsel are requested to list witnesses in alphabetical order on their witness list.



                                                2
      Exhibit Index, Voir Dire, Jury Instructions: Government’s Proposed Jury Instructions
      and Proposed Voir Dire filed May 1, 2019. Defendant’s Proposed Voir Dire filed May 1,
      2019. Any updates due by noon, Wednesday, August 21, 2019.

      Please Note: Jury instructions must comply with Local Rule 51.1

      Motion in Limine: Due on or before August 21, 2019.

TRIAL SETTING: Special setting before Judge Phillips on September 3, 2019.

      Please note:


IT IS SO ORDERED.




                                                 /s/ Lajuana M. Counts
                                                 Lajuana M. Counts
                                                 United States Magistrate Judge




                                             3
